Title: From George Washington to Clement Biddle, 20 January 1789
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 20th January 1789.

I have received your letters of the 27th Ulto and 4th Inst.—the former enclosing an acct of the Herrings, which I am sorry did not turn out better—however I am certain there was nothing wanting on your part to dispose of them to the best advantage.
Neither of the Vessels on board of which you shipped articles for me have arrived. If they got out of the Delaware they could not have reached Alexandria, for the River has been impassable

for several weeks; but there is now a prospect of its being soon open.
Enclosed is a Memorandum from Mrs Washington respecting some shoes which she wishes Mr Palmer to make for her, and I have sent a slipper herewith as a pattern which she will thank you to send to Mr Palmer.
If there are any homespun Cloths in Philadelphia which are tolerably fine, that you can come readily at, I would be obliged to you to send me patterns of some of the best kinds—I should prefer that which is mixed in the grain, because it will not so easily discover its quality as a plain Cloth. With great esteem, I am, Dear Sir, Yr most Obedt Hble Servt

Go: Washington


The Memo, mentd above is in the Slipper—for Mr Palmer.

